                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

KEVIN EUGENE GILLISPIE,

                   Plaintiff,
                                                          Case No. 16-cv-1592-pp
      v.

CORRECT CARE SOLUTIONS, LLC,
JOHN GOSSAGE, LARRY MALCOMSEN,
LIEUTENANT STEPHENS, OFFICER BOLTON,
ADEYEMI FATOKI, MD, and EMILY BLOZINSKI,

                  Defendants.
______________________________________________________________________________

   ORDER DENYING DEFENDANTS’ MOTION TO DISMISS (DKT. NO. 63),
    DENYING DEFENDANTS’ MOTION TO DISMISS (DKT. NO. 69), AND
 GRANTING DEFENDANTS’ RULE 7(h) MOTION FOR EXTENSION OF TIME
                                (DKT. NO. 72)
______________________________________________________________________________

      The court issued its screening order on September 11, 2017. Dkt. No. 13.

The defendants either waived service or answered, and on November 2, 2017,

the court issued a scheduling order. Dkt. No. 27. In that order, the court

required the parties to complete their discovery by March 2, 2018, and to file

dispositive motions by April 3, 2018. Id. Since then, the plaintiff has filed four

motions to extend time to complete discovery. Dkt. Nos. 34, 47, 52, 54. The

court granted all these motions, with the result that the final deadline for the

plaintiff to respond to the defendants’ discovery demands was October 26,

2018. Dkt. No. 62. Practically, that means that the plaintiff had almost a year

(eleven months and twenty-four days) to conduct and respond to discovery—




                                         1
from November 2, 2017, when the court issued the scheduling order, to

October 26, 2018, the last deadline the court set.

      On October 31, 2018—five days after the final deadline for completing

discovery—the court received from the plaintiff his responses to the defendants’

discovery demands. Dkt. Nos. 67, 67-1. The court cannot tell when the plaintiff

gave these documents to prison staff for filing, and he ignored the court’s

instructions in the scheduling order that he serve the discovery responses on

the defendants, rather than filing them with the court. See Dkt. No. 27 at 1

(“parties must serve discovery requests and responses . . . on the opposing

party, and must not file them with the court . . . .”).

      The State defendants did not receive the discovery by October 26, 2018.

See Dkt. No. 65 at 1 (affidavit of counsel Amy Doyle, dated October 26, 2018).

As of October 31, 2018 at 4:49 p.m., the medical defendants had not received

the discovery responses. Dkt. No. 69. This is why all of the defendants have

asked the court to dismiss the plaintiff’s case.

      Both sets of defendants remind the court that it has given the plaintiff an

unusually long time to respond to discovery demands. Dkt. Nos. 63, 69. Both

remind the court that in its September 20, 2018 order granting the last

extension, the court told the plaintiff that it would not grant any more motions

to extend time. Id. (citing Dkt. No. 62). Both remind the court that it told the

defendants that if they did not receive the discovery demands by day’s end on

October 26, 2018, they could file motions to dismiss. Id.




                                         2
      The parties are justified in asking for dismissal under these

circumstances. While the court recognizes that it is hard for incarcerated

inmates to represent themselves when they aren’t lawyers and don’t always

know or understand the rules that govern litigation, it also notes that many,

many inmate plaintiffs manage to timely respond to discovery demands and do

what is necessary to move their lawsuits forward. Many inmates have a hard

time getting documents or records that are responsive to discovery demands,

but they manage to do so within the time the court provides. When the plaintiff

in this case finally did respond to the discovery demands, he did so only after

the court told him it wouldn’t grant any further extensions—which leads the

court to believe that he could have provided the information sooner, but didn’t

do so until push came to shove, as the saying goes. The defendants have

reason to be frustrated that they waited months to get discovery responses to

which they were entitled, and then have the defendant provide the responses

late, with no explanation.

      Reluctantly, however, the court is going to deny the motions to dismiss.

The plaintiff has finally provided discovery responses. As the court said, it has

no way of knowing when he provided those responses to prison staff to file, so

it can’t know whether the five-day delay was the plaintiff’s fault or the fault of

the staff. While the plaintiff did not follow the rules requiring him to serve his

responses on the defendants, instead of filing them with the court, the fact that

he did file them with the court meant that the defendants got them on October

31, a (relatively) short five days after the deadline. The court does not wish to

                                         3
reward the plaintiff for failing to comply with this court’s order and failing to

follow its rules. But under these circumstances, given the law requiring that

courts be (somewhat) lenient with parties who represent themselves, the court

is going to deny the motions.

      The court notes, however, that on December 7, 2018, the State

defendants filed their motion for summary judgment and required

attachments. Dkt. Nos. 73-83. The medical defendants have filed a motion

under Civil L.R. 7(h), asking the court to extend the deadline for filing their

summary judgment motion until Monday, December 17, 2018. Dkt. No. 72.

The court is going to grant the medical defendants’ motion, and allow them a

deadline of December 17, 2018 to file their motion for summary judgment. The

court is going to require that the plaintiff respond to both motions by the end of

the day on Friday, January 25, 2019. The court will not entertain any requests

from the plaintiff for extensions of that deadline, unless something

extraordinary happens—the plaintiff becomes ill or injured and cannot respond

for medical reasons, for example. The court will not extend that deadline for

reasons such as the plaintiff not being a lawyer, or not understanding the

rules, or not being able to find a jailhouse lawyer to help him, or not having

access to the law library as frequently as he’d like. The plaintiff must file his

opposition materials to the defendants’ motions for summary judgment in time

for the court and the defendants to receive them by the end of the day on

January 25, 2019. If that means the plaintiff needs to get the materials to

prison staff a week ahead of time, so be it. It is up to the plaintiff to make sure

                                         4
that he complies with this order. If the plaintiff does not file some kind of

opposition by the end of the day on January 25, 2019, the court will consider

the defendants’ motions without his input.

      The court notes that for summary judgment motions, the court must

decide whether there are any genuine disputes between the parties as to any

material (important to the claims) facts. If the plaintiff disputes any of the

defendants’ proposed findings of facts, he must submit some sort of evidence—

his own unsworn declaration under 28 U.S.C. §1746, a grievance form, a letter,

an HSU request/response—showing that there is a genuine dispute about the

fact. If he doesn’t dispute any of the facts, then the court will decide whether,

under the law that applies, it is appropriate to enter judgment in favor of the

defendants. The plaintiff should know the evidence about the facts, and should

have access to the documents he might need to contest any of the defendants’

facts. As to the law, the court has given the plaintiff more than five weeks to

respond to the State defendants’ motion, and five weeks to respond to the

medical defendants’ motion. That should be enough time for him to be able to

visit the law library a few times to do the research he needs.

      The court DENIES the State defendants’ motion to dismiss for failure to

prosecute. Dkt. No. 63.

      The court DENIES the medical defendants’ motion to dismiss for failure

to prosecute. Dkt. No. 69.

      The court GRANTS the medical defendants’ Civil Rule 7(h) motion to

extend the deadline to file summary judgment materials. Dkt. No. 72.

                                         5
      The court ORDERS that the medical defendants shall file any motion for

summary judgment and supporting materials in time for the court to receive

them by the end of the day on December 17, 2018.

      The court ORDERS that the plaintiff shall file his opposition responses to

the summary judgment motions of both sets of defendants in time for the court

to receive them by the end of the day on January 25, 2019. The court will not

grant any extensions of that deadline absent extraordinary circumstances.

      Dated in Milwaukee, Wisconsin this 10th day of December, 2018.

                                    BY THE COURT:


                                    _____________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                       6
